Exhibit 10.1

FORM OF SUBORDINATED NOTE PURCHASE AGREEMENT

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
December 18, 2019, and is made by and among Meridian Corporation, a Pennsylvania
corporation (the “Company”), and the several purchasers of the Subordinated
Notes identified on the signature pages hereto (each a “Purchaser” and
collectively, the “Purchasers”).  

RECITALS

WHEREAS, the Company is offering up to $40,000,000 in aggregate principal amount
of Subordinated Notes (as defined herein) of the Company, which aggregate amount
is intended to qualify as Tier 2 Capital (as defined herein).

WHEREAS, the Company has engaged Sandler O’Neill + Partners, L.P. and D.A.
Davidson & Co. as the placement agents (together, the “Placement Agents”) for
the offering of the Subordinated Notes.

WHEREAS, each of the Purchasers is an institutional “accredited investor” as
such term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”) or a QIB (as
defined below), and pursuant to the Indenture (as defined below).

WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and Rule 506(b) of Regulation D.

WHEREAS, each Purchaser is willing to purchase from the Company a Subordinated
Note in the principal amount set forth on such Purchaser’s respective signature
page hereto (the “Subordinated Note Amount”) in accordance with the terms,
subject to the conditions and in reliance on, the recitals, representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Notes.

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

AGREEMENT

1. DEFINITIONS.

1.1 Defined Terms.  The following capitalized terms used in this Agreement have
the meanings defined or referenced below.  Certain other capitalized terms used
only in specific sections of this Agreement may be defined in such sections.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly

 




or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“Agreement” has the meaning set forth in the preamble hereto.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Subordinated Note represented by a global
certificate, the rules and procedures of DTC that apply to such transfer or
exchange.

“Articles of Incorporation” means the articles of incorporation of the Company,
as in effect on the Closing Date.

“Bank” means Meridian Bank, a Pennsylvania state-chartered commercial bank and a
wholly owned subsidiary of the Company.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the Commonwealth of Pennsylvania are permitted or
required by any applicable law or executive order to close.

“Bylaws” means the bylaws of the Company, as in effect on the Closing Date.

“Closing” has the meaning set forth in Section 2.2.

“Closing Date” means December 18, 2019.

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.

“Company Covered Person” has the meaning set forth in Section 4.2.4.

“Company’s Reports” means (i) the Company’s Annual Report on Form 10-K for the
year ended December 31, 2018, as filed with the SEC, including the audited
financial statements contained therein; (ii) the Company’s Quarterly Report on
Form 10-Q for the quarter ended March 31, 2019, as filed with the SEC, including
the unaudited financial statements contained therein, (iii) the Company’s
Quarterly Report on Form 10-Q for the quarter ended June 30, 2019, as filed with
the SEC, including the unaudited financial statements contained therein; (iv)
the Company’s Quarterly Report on Form 10-Q for the quarter ended September 30,
2019, as filed with the SEC, including the unaudited financial statements
contained therein; and (v) the Company’s public reports for the year ended
December 31, 2018, the period ended March 31, 2019, the period ended June 30,
2019, and the period ended September 30, 2019, as filed with the FRB as required
by regulations of the FRB.

“Disbursement” has the meaning set forth in Section 3.1.

“Disqualification Event” has the meaning set forth in Section 4.2.4.

“DTC” has the meaning set forth in Section 3.1.



2

 




“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

“Event of Default” has the meaning set forth in the Subordinated Notes.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FDIC” means the Federal Deposit Insurance Corporation.

“FRB” means the Board of Governors of the Federal Reserve System.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

“Global Note” has the meaning set forth in Section 3.1.  

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including each applicable Regulatory Agency) with
jurisdiction over the Company or a Subsidiary of the Company.

“Governmental Licenses” has the meaning set forth in Section 4.3.

“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials” or
“toxic substances” under the Hazardous Materials Laws and/or other applicable
environmental laws, ordinances or regulations.

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including:  the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

“Indebtedness” means and includes:  (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
the Company or any Subsidiary of the Company;

3

 




and (ii) all obligations secured by any lien in property owned by the Company or
any Subsidiary of the Company whether or not such obligations shall have been
assumed; provided,  however, Indebtedness shall not include deposits or other
indebtedness created, incurred or maintained in the ordinary course of the
Company’s or the Bank’s business (including federal funds purchased, advances
from any Federal Home Loan Bank, secured deposits of municipalities, letters of
credit issued by the Company or the Bank and repurchase arrangements) and
consistent with customary banking practices and applicable laws and regulations.

“Indenture” means the indenture, dated as of the date hereof, by and between the
Company and U.S. Bank National Association, as trustee, substantially in the
form attached hereto as Exhibit A, as the same may be amended or supplemented
from time to time in accordance with the terms thereof.

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations or business of such Person, or
(ii) would materially impair the ability of any Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided,
 however, that “Material Adverse Effect” shall not be deemed to include the
impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies, (2)
changes in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market conditions affecting
financial institutions or their market prices generally and not specifically
related to the Company or Purchasers, (4) direct effects of compliance with this
Agreement on the operating performance of the Company or Purchasers, including
expenses incurred by the Company or Purchasers in consummating the transactions
contemplated by this Agreement, (5) the effects of any action or omission taken
by the Company with the prior written consent of Purchasers, and vice versa, or
as otherwise contemplated by this Agreement and the Subordinated Notes and (6)
changes in global, national or regional political conditions, including the
outbreak or escalation of war or acts of terrorism.

“Maturity Date” means December 30, 2029.

“Person” means any individual, corporation, partnership, association, limited
liability company, other company, statutory trust, business trust, joint
venture, joint-stock company, trust, unincorporated organization or government
or any agency or political subdivision thereof.

“Placement Agents” has the meaning set forth in the Recitals.

“Property” means any real property owned or leased by the Company or any
Affiliate or Subsidiary of the Company.

“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.



4

 




“QIB” means a “qualified institutional buyer” as defined in Rule 144A of the
Securities Act.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among the Company and the Purchasers in the form
attached as Exhibit B hereto.

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Bank or any of their Subsidiaries.

“SEC” means the Securities and Exchange Commission.

“Secondary Market Transaction” has the meaning set forth in Section 5.5.

“Securities Act” has the meaning set forth in the Recitals.

“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as an exhibit to the Indenture, as
amended, restated, supplemented or modified from time to time, and each
Subordinated Note delivered in substitution or exchange for such Subordinated
Note.

“Subordinated Note Amount” has the meaning set forth in the Recitals.

“Subsidiary” means, with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.

“Transaction Documents” has the meaning set forth in Section 3.2.1.1.

“Trustee” means the trustee or successor in accordance with the applicable
provisions of the Indenture.

1.2 Interpretations.  The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined.  The words “hereof”,
“herein” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The word “including” when used in this Agreement without the
phrase “without limitation,” shall mean “including, without limitation.”  All
references to time of day herein are references to Eastern Time unless otherwise
specifically provided.  All references to this Agreement, the Subordinated Notes
and the Indenture shall be deemed to be to such documents as amended, modified
or restated from time to time.  With respect to any reference

5

 




in this Agreement to any defined term, (i) if such defined term refers to a
Person, then it shall also mean all heirs, legal representatives and permitted
successors and assigns of such Person, and (ii) if such defined term refers to a
document, instrument or agreement, then it shall also include any amendment,
replacement, extension or other modification thereof.

1.3 Exhibits Incorporated.  All Exhibits attached are hereby incorporated into
this Agreement.

2. SUBORDINATED DEBT.

2.1 Certain Terms.  Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to the Purchasers, severally and not jointly,
Subordinated Notes, which will be issued pursuant to the Indenture, in an amount
equal to the aggregate of the Subordinated Note Amounts.  Purchasers, severally
and not jointly, each agree to purchase the Subordinated Notes, which will be
issued pursuant to the Indenture, from the Company on the Closing Date in
accordance with the terms of, and subject to the conditions and provisions set
forth in, this Agreement, the Indenture and the Subordinated Notes.  The
Subordinated Note Amounts shall be disbursed in accordance with Section 3.1. 

2.2 The Closing.  The execution and delivery of the Transaction Documents (the
“Closing”) shall occur at the offices of the Company at 10:00 a.m. (local time)
on the Closing Date, or at such other place or time or on such other date as the
parties hereto may agree.

2.3 Right of Offset.  Each Purchaser hereby expressly waives any right of offset
such Purchaser may have against the Company.

2.4 Use of Proceeds.  The Company shall use the net proceeds from the sale of
Subordinated Notes for general corporate purposes, including providing capital
to the Bank and supporting organic growth.

3. DISBURSEMENT.

3.1 Disbursement.  On the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by the Company and the Company has
executed and delivered to each of the Purchasers this Agreement and any other
related documents in form and substance reasonably satisfactory to the
Purchasers, each Purchaser shall disburse in immediately available funds the
Subordinated Note Amount set forth on each Purchaser’s respective signature page
hereto to the Company in exchange for an electronic securities entitlement
through the facilities of DTC (defined below) in accordance with the Applicable
Procedures in the Subordinated Note with a principal amount equal to such
Subordinated Note Amount (the “Disbursement”).  The Company will deliver to the
Trustee a global certificate representing the Subordinated Notes (the “Global
Note”) registered in the name of Cede & Co. as nominee of The Depository Trust
Company (“DTC”).

3.2 Conditions Precedent to Disbursement. 

3.2.1 Conditions to the Purchasers’ Obligation. The obligation of each Purchaser
to consummate the purchase of the Subordinated Notes to be purchased by them at

6

 




Closing and to effect the Disbursement is subject to delivery by or at the
direction of the Company to such Purchaser (or, with respect to the Indenture,
the Trustee) each of the following (or written waiver by such Purchaser prior to
the Closing of such delivery):

3.2.1.1 Transaction Documents.  This Agreement, the Indenture, the Global Note
and the Registration Rights Agreement (collectively, the “Transaction
Documents”), each duly authorized and executed by the Company, and delivery of
written instruction to the Trustee (with respect to the Indenture).

3.2.1.2 Authority Documents.

(a)



A copy, certified by the Secretary or Assistant Secretary of the Company, of the
Articles of Incorporation of the Company;

(b)



A certificate of status of the Company issued by the Secretary of State of the
Commonwealth of Pennsylvania;

(c)



A copy, certified by the Secretary or Assistant Secretary, of the Bylaws of the
Company;

(d)



A copy, certified by the Secretary or Assistant Secretary of the Company, of the
resolutions of the board of directors of the Company and any committee thereof
authorizing the execution, delivery and performance of the Transaction
Documents;

(e)



An incumbency certificate of the Secretary or Assistant Secretary of the Company
certifying the names of the officer or officers of the Company authorized to
sign the Transaction Documents and the other documents provided for in this
Agreement; and

(f)



The opinion of Stradley Ronon Stevens & Young, LLP, counsel to the Company,
dated as of the Closing Date, substantially in the form set forth at Exhibit C
attached hereto addressed to the Purchasers and Placement Agents.

3.2.1.3 Other Documents.  Such other certificates, affidavits, schedules,
resolutions, notes and/or other documents which are provided for hereunder or as
a Purchaser may reasonably request.

3.2.1.4 Aggregate Investments.  Prior to, or contemporaneously with the Closing,
each Purchaser shall have actually subscribed for the Subordinated Note Amount
set forth on such Purchaser’s signature page.



7

 




3.2.2 Conditions to the Company’s Obligation.  With respect to a given
Purchaser, the obligation of the Company to consummate the sale of the
Subordinated Notes and to effect the Closing is subject to delivery by or at the
direction of such Purchaser to the Company of this Agreement and the
Registration Rights Agreement, each duly authorized and executed by such
Purchaser.

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company hereby represents and warrants to each Purchaser as follows:

4.1 Organization and Authority.

4.1.1 Organization Matters of the Company and Its Subsidiaries.

4.1.1.1 The Company is a duly organized corporation, is presently subsisting as
a corporation in good standing under the laws of the Commonwealth of
Pennsylvania and has all requisite corporate power and authority to conduct its
business and activities as presently conducted, to own its properties, and to
perform its obligations under the Transaction Documents.  The Company is duly
qualified as a foreign corporation to transact business and is in good standing
in each other jurisdiction in which such qualification is required, whether by
reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect.  The Company is duly registered as a bank
holding company under the Bank Holding Company Act of 1956, as amended. 

4.1.1.2 The entities listed in Section 4.1.1.2 of the Company Disclosure
Schedule, attached hereto and incorporated herewith, are the only direct or
indirect Subsidiaries of the Company.  The Bank has been duly chartered as a
bank in the Commonwealth of Pennsylvania and is presently subsisting as a
corporation in good standing under the laws of the Commonwealth of Pennsylvania
and is duly qualified as a foreign corporation to transact business and is in
good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure so to qualify or to be in good standing would
not reasonably be expected to result in a Material Adverse Effect.  Each other
Subsidiary of the Company has been duly organized and is validly existing as a
corporation or limited liability company, in each case in good standing under
the laws of the jurisdiction of its incorporation or organization, has corporate
or limited liability company power and authority to own, lease and operate its
properties and to conduct its business and is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not reasonably be expected to result in
a Material Adverse Effect.  All of the issued and outstanding shares of capital
stock or other Equity Interests in each Subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable (to the extent
that the legal concepts of “fully paid” and “non-assessable” apply to limited
liability company interests) and are owned by the Company, directly or through
Subsidiaries of the Company, free and clear of any security interest, mortgage,
pledge, lien, encumbrance or claim; none of the outstanding shares of capital
stock of, or other Equity Interests in, any Subsidiary of the Company were
issued in

8

 




violation of the preemptive or similar rights of any security holder of such
Subsidiary of the Company or any other entity.

4.1.1.3 The Bank is a Pennsylvania state-chartered commercial bank.  The deposit
accounts of the Bank are insured by the FDIC up to applicable limits.  The Bank
has not received any notice or other information indicating that the Bank is not
an “insured depository institution” as defined in 12 U.S.C. Section 1813, nor
has any event occurred which could reasonably be expected to adversely affect
the status of the Bank as an FDIC-insured institution. 

4.1.2 Capital Stock and Related Matters.  The Articles of Incorporation of the
Company authorizes the Company to issue 10,000,000 shares of common stock and
5,000,000 shares of preferred stock.  As of the date of this Agreement, there
are 6,405,170 shares of the Company’s common stock issued and outstanding and no
shares of the Company’s preferred stock issued and outstanding.  All of the
outstanding capital stock of the Company has been duly authorized and validly
issued and is fully paid and non-assessable.  There are, as of the date hereof,
no outstanding options, rights, warrants or other agreements or instruments
obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of the capital stock of the Company or
obligating the Company to grant, extend or enter into any such agreement or
commitment to any Person other than the Company except pursuant to the Company’s
equity incentive plans duly adopted by the Company’s Board of Directors.

4.2 No Impediment to Transactions.

4.2.1 Transaction is Legal and Authorized.  The issuance of the Subordinated
Notes pursuant to the Indenture, the borrowing of the aggregate of the
Subordinated Note Amount, the execution of the Transaction Documents and
compliance by the Company with all of the provisions of the Transaction
Documents are within the corporate and other powers of the Company.    

4.2.2 Agreement, Indenture and Registration Rights Agreement.  This Agreement,
the Indenture and the Registration Rights Agreement have been duly authorized,
executed and delivered by the Company, and, assuming due authorization,
execution and delivery by the other parties thereto, including the Trustee for
purposes of the Indenture, constitute the legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with their terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.

4.2.3 Subordinated Notes.  The Subordinated Notes have been duly authorized by
the Company and when executed by the Company and completed and authenticated by
the Trustee in accordance with, and in the form contemplated by, the Indenture
and issued, delivered to and paid for by the Purchasers in accordance with the
terms of this Agreement, will have been duly issued under the Indenture and will
constitute legal, valid and binding obligations of the Company, entitled to the
benefits of the Indenture, and enforceable in accordance with their terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general

9

 




equitable principles. When executed and delivered, the Subordinated Notes will
be substantially in the form attached as an exhibit to the Indenture.

4.2.4 Exemption from Registration.  Neither the Company, nor any of its
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Subordinated Notes.  Assuming the accuracy of the representations and warranties
of each Purchaser set forth in this Agreement, the Subordinated Notes will be
issued in a transaction exempt from the registration requirements of the
Securities Act.  No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Person described
in Rule 506(d)(1) (each, a “Company Covered Person”).  The Company has exercised
reasonable care to determine whether any Company Covered Person is subject to a
Disqualification Event.  The Company has complied, to the extent applicable,
with its disclosure obligations under Rule 506(e).

4.2.5 No Defaults or Restrictions.  Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in a breach of, or constitute a default
under:  (1) the Articles of Incorporation or Bylaws of the Company; (2) any of
the terms, obligations, covenants, conditions or provisions of any corporate
restriction or of any contract, agreement, indenture, mortgage, deed of trust,
pledge, bank loan or credit agreement, or any other agreement or instrument to
which Company or the Bank, as applicable, is now a party or by which it or any
of its properties may be bound or affected; (3) any judgment, order, writ,
injunction, decree or demand of any court, arbitrator, grand jury, or
Governmental Agency applicable to the Company or the Bank; or (4) any statute,
rule or regulation applicable to the Company, except, in the case of items (2),
(3) or (4), for such violations and conflicts that would not reasonably be
expected to have, singularly or in the aggregate, a Material Adverse Effect on
the Company and its Subsidiaries taken as a whole, or (ii) result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any property or asset of the Company.  Neither the Company nor
the Bank is in default in the performance, observance or fulfillment of any of
the terms, obligations, covenants, conditions or provisions contained in any
indenture or other agreement creating, evidencing or securing Indebtedness of
any kind or pursuant to which any such Indebtedness is issued, or any other
agreement or instrument to which the Company or the Bank, as applicable, is a
party or by which the Company or the Bank, as applicable, or any of its
properties may be bound or affected, except, in each case, only such defaults
that would not reasonably be expected to have, singularly or in the aggregate, a
Material Adverse Effect on the Company.

4.2.6 Governmental Consent.  No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by the Company that have
not been obtained, and no registrations or declarations are required to be filed
by the Company that have not been filed in connection with, or, in contemplation
of, the execution and delivery of, and performance under, the Transaction
Documents, except for applicable requirements, if any, of the Securities Act,
the Exchange Act or state securities laws or “blue sky” laws of the various
states and any applicable federal or state banking laws and regulations.



10

 




4.3 Possession of Licenses and Permits.  The Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on the Company or such applicable
Subsidiary; the Company and each Subsidiary of the Company is in compliance with
the terms and conditions of all such Governmental Licenses, except where the
failure so to comply would not, individually or in the aggregate, have a
Material Adverse Effect on the Company or such applicable Subsidiary of the
Company; all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not have a
Material Adverse Effect on the Company or such applicable Subsidiary of the
Company; and neither the Company nor any Subsidiary of the Company has received
any notice of proceedings relating to the revocation or modification of any such
Governmental Licenses.

4.4 Financial Condition.

4.4.1 Company Financial Statements.  The financial statements of the Company
included in the Company’s Reports (including the related notes, where
applicable), which have been made available to the Purchasers (i) have been
prepared from, and are in accordance with, the books and records of the Company;
(ii) fairly present in all material respects the results of operations, cash
flows, changes in shareholders’ equity and financial position of Company and its
consolidated Subsidiaries, for the respective fiscal periods or as of the
respective dates therein set forth (subject in the case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing in
all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case, as
indicated in such statements or in the notes thereto.  The books and records of
Company have been, and are being, maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting
requirements.  The Company does not have any material liability of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether due
or to become due), except for those liabilities that are reflected or reserved
against on the consolidated balance sheet of the Company contained in the
Company’s Reports for the Company’s most recently completed quarterly or annual
fiscal period, as applicable, and for liabilities incurred in the ordinary
course of business consistent with past practice or in connection with this
Agreement and the transactions contemplated hereby.

4.4.2 Absence of Default.  Since the end of the Company’s last fiscal year ended
December 31, 2018, no event has occurred which either of itself or with the
lapse of time or the giving of notice or both, would give any creditor of the
Company the right to accelerate the maturity of any material Indebtedness of the
Company.  The Company is not in default under any other Lease, agreement or
instrument, or any law, rule, regulation, order, writ, injunction, decree,
determination or award, non-compliance with which could reasonably be expected
to result in a Material Adverse Effect on the Company.



11

 




4.4.3 Solvency.  After giving effect to the consummation of the transactions
contemplated by this Agreement, the Company has capital sufficient to carry on
its business and transactions and is solvent and able to pay its debts as they
mature.  No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of the
Company or any Subsidiary of the Company.

4.4.4 Ownership of Property.  The Company and each of its Subsidiaries has good
and marketable title as to all real property owned by it and good title to all
assets and properties owned by the Company and such Subsidiary in the conduct of
its businesses, whether such assets and properties are real or personal,
tangible or intangible, including assets and property reflected in the most
recent balance sheet contained in the Company’s Reports or acquired subsequent
thereto (except to the extent that such assets and properties have been disposed
of in the ordinary course of business, since the date of such balance sheet),
subject to no encumbrances, liens, mortgages, security interests or pledges,
except (i) those items which secure liabilities for public or statutory
obligations or any discount with, borrowing from or other obligations to the
Federal Home Loan Bank, inter-bank credit facilities, reverse repurchase
agreements or any transaction by the Bank acting in a fiduciary capacity, (ii)
statutory liens for amounts not yet delinquent or which are being contested in
good faith and (iii) such as do not, individually or in the aggregate,
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company or any
of its Subsidiaries.  The Company and each of its Subsidiaries, as lessee, has
the right under valid and existing Leases of real and personal properties that
are material to the Company or such Subsidiary, as applicable, in the conduct of
its business to occupy or use all such properties as presently occupied and used
by it.  Such existing Leases and commitments to Lease constitute or will
constitute operating Leases for both tax and financial accounting purposes
except as otherwise disclosed in the Company’s Reports and the Lease expense and
minimum rental commitments with respect to such Leases and Lease commitments are
as disclosed in all material respects in the Company’s Reports.

4.5 No Material Adverse Change.  Since the end of the Company’s last fiscal year
ended December 31, 2018 there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect on the Company or
any of its Subsidiaries.

4.6 Legal Matters.

4.6.1 Compliance with Law.  The Company and each of its Subsidiaries (i) has
complied with and (ii) is not under investigation with respect to, and, to the
Company’s knowledge, has not been threatened to be charged with or given any
notice of any material violation of any applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government, or any
instrumentality or agency thereof, having jurisdiction over the conduct of its
business or the ownership of its properties, except where any such failure to
comply or violation would not reasonably be expected to have a Material Adverse
Effect on the Company and its Subsidiaries taken as a whole.  The Company and
each of its Subsidiaries is in compliance with, and at all times prior to the
date hereof has been in compliance with, (x) all statutes, rules, regulations,
orders and restrictions of any domestic or foreign government, or any
Governmental Agency, applicable to it, and (y) its own privacy policies and
written commitments to customers,

12

 




consumers and employees, concerning data protection, the privacy and security of
personal data, and the nonpublic personal information of its customers,
consumers and employees, in each case except where any such failure to comply,
would not result, individually or in the aggregate, in a Material Adverse
Effect.  At no time during the two years prior to the date hereof has the
Company or any of its Subsidiaries received any written notice asserting any
violations of any of the foregoing.

4.6.2 Regulatory Enforcement Actions.  The Company, the Bank and its other
Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, the failure to comply with which would have a Material Adverse
Effect.  Except as disclosed in the Company’s Reports, none of the Company, the
Bank, the Company’s or the Bank’s Subsidiaries nor any of their officers or
directors is now operating under any restrictions, agreements, memoranda,
commitment letter, supervisory letter or similar regulatory correspondence, or
other commitments (other than restrictions of general application) imposed by
any Governmental Agency, nor are, to the Company’s knowledge, (a) any such
restrictions threatened, (b) any agreements, memoranda or commitments being
sought by any Governmental Agency, or (c) any legal or regulatory violations
previously identified by, or penalties or other remedial action previously
imposed by, any Governmental Agency remains unresolved.

4.6.3 Pending Litigation.  There are no actions, suits, proceedings or written
agreements pending, or, to the Company’s knowledge, threatened or proposed,
against the Company or any of its Subsidiaries at law or in equity or before or
by any federal, state, municipal, or other governmental department, commission,
board, or other administrative agency, domestic or foreign, that, either
separately or in the aggregate, would reasonably be expected to have a Material
Adverse Effect on the Company and any of its Subsidiaries, taken as a whole, or
affect issuance or payment of the Subordinated Notes; and neither the Company
nor any of its Subsidiaries is a party to or named as subject to the provisions
of any order, writ, injunction, or decree of, or any written agreement with, any
court, commission, board or agency, domestic or foreign, that either separately
or in the aggregate, will have a Material Adverse Effect on the Company and any
of its Subsidiaries, taken as a whole.

4.6.4 Environmental.  The Company and each of its Subsidiaries are in compliance
in all material respects with all Hazardous Materials Laws, except where such
noncompliance would not reasonably be expected to have a Material Adverse Effect
on the Company and its Subsidiaries taken as a whole.  There are no claims or
actions pending or, to the Company’s knowledge, threatened against the Company
or any of its Subsidiaries by any Governmental Agency or by any other Person
relating to any Hazardous Materials or pursuant to any Hazardous Materials Law,
except for such actions or claims that would not reasonably be expected to have
a Material Adverse Effect on the Company and its Subsidiaries taken as a whole.

4.6.5 Brokerage Commissions.  Except for commissions paid to the Placement
Agents, neither the Company nor any Affiliate of the Company is obligated to pay
any brokerage commission or finder’s fee to any Person in connection with the
transactions contemplated by this Agreement.



13

 




4.6.6 Investment Company Act.  Neither the Company nor any of its Subsidiaries
is and, after giving effect to the offer and sale of the Subordinated Notes as
contemplated herein, will be, an “investment company” or a company “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.

4.7 No Misstatement.  None of the representations, warranties, covenants and
agreements made in this Agreement or in any certificate or other document
delivered to the Purchasers by or on behalf of the Company pursuant to or in
connection with this Agreement contains any untrue statement of a material fact,
or omits to state a material fact necessary to make the statements contained
therein not misleading in light of the circumstances when made or furnished to
Purchasers and as of the date of this Agreement.

4.8 Internal Accounting Controls.  The Company, the Bank and each other
Subsidiary has established and maintains a system of internal control over
financial reporting that pertains to the maintenance of records that accurately
and fairly reflect the transactions and dispositions of the Company’s assets (on
a consolidated basis), provides reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in
accordance with GAAP, and that the Company’s and the Bank’s receipts and
expenditures and receipts and expenditures of each of the Company’s other
Subsidiaries are being made only in accordance with authorizations of the
Company management and Board of Directors, and provides reasonable assurance
regarding prevention or timely detection of unauthorized acquisition, use or
disposition of assets of the Company on a consolidated basis that could have a
Material Adverse Effect.  Such internal control over financial reporting is
effective to provide reasonable assurance regarding the reliability of the
Company’s financial reporting and the preparation of the Company’s financial
statements for external purposes in accordance with GAAP.  Since the conclusion
of the Company’s last completed fiscal year and except as disclosed in the
Company’s Reports, there has not been and there currently is not (i) any
material weakness in the design or operation of its internal control over
financial reporting which is reasonably likely to adversely affect its ability
to record, process, summarize and report financial information, or (ii) any
fraud, whether or not material, that involves management or other employees who
have a role in the Company’s or the Bank’s internal control over financial
reporting.  Other than as described in Section 4.8 of the Company Disclosure
Schedule, the Company is not aware of any significant deficiency (whether or not
remediated) in the design or operation of its internal control over financial
reporting.  The Company has disclosed, based on its most recent evaluation prior
to the date hereof, to the Company’s outside auditors and the audit committee of
the Company’s Board of Directors any significant deficiencies and material
weaknesses in the design or operation of internal controls over financial
reporting which are reasonably likely to adversely affect the Company’s internal
controls over financial reporting.  The Company has implemented and maintains
disclosure controls and procedures reasonably designed and maintained to ensure
that material information relating to the Company is made known to the Chief
Executive Officer and the Chief Financial Officer of the Company by others
within the Company.  Such disclosure controls and procedures are effective for
the purposes for which they were established.

4.9 Tax Matters.  The Company, the Bank and each Subsidiary of the Company have
(i) filed all material foreign, U.S. federal, state and local tax returns,
information returns and similar reports that are required to be filed, and all
such tax returns are true, correct and complete in all material respects, and
(ii) paid all material taxes required to be paid by it and any other material

14

 




assessment, fine or penalty levied against it other than taxes (x) currently
payable without penalty or interest, or (y) being contested in good faith by
appropriate proceedings.

4.10 Exempt Offering.  Assuming the accuracy of the Purchasers’ representations
and warranties set forth in this Agreement, no registration under the Securities
Act is required for the offer and sale of the Subordinated Notes by the Company
to the Purchasers.

4.11 Representations and Warranties Generally.  The representations and
warranties of the Company set forth in this Agreement, or in any other agreement
entered into by the Company pursuant to the requirements of this Agreement, are
true and correct as of the date hereof and as otherwise specifically provided
herein or therein. 

5. GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

The Company hereby further covenants and agrees with each Purchaser as follows:

5.1 Compliance with Transaction Documents.  The Company shall comply with,
observe and timely perform each and every one of the covenants, agreements and
obligations under the Transaction Documents.

5.2 Affiliate Transactions.  The Company shall not itself, nor shall it cause,
permit or allow any of its Subsidiaries to enter into any transaction,
including, the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate of the Company except in the ordinary course of
business and pursuant to the reasonable requirements of the Company’s or such
Affiliate’s business and upon terms consistent with applicable laws and
regulations and reasonably found by the appropriate board(s) of directors to be
fair and reasonable and no less favorable to the Company or such Affiliate than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate.

5.3 Compliance with Laws.

5.3.1 Generally.  The Company shall comply and cause the Bank and each of its
other Subsidiaries to comply in all material respects with all applicable
statutes, rules, regulations, orders and restrictions in respect of the conduct
of its business and the ownership of its properties, except, in each case, where
such noncompliance would not reasonably be expected to have a Material Adverse
Effect on the Company.

5.3.2 Regulated Activities.  The Company shall not itself, nor shall it cause,
permit or allow the Bank or any other of its Subsidiaries to (i) engage in any
business or activity not permitted by all applicable laws and regulations,
except where such business or activity would not reasonably be expected to have
a Material Adverse Effect on the Company, the Bank and/or such of its
Subsidiaries or (ii) make any loan or advance secured by the capital stock of
another bank or depository institution, or acquire the capital stock, assets or
obligations of or any interest in another bank or depository institution, in
each case other than in accordance with applicable laws and regulations and safe
and sound banking practices.

5.3.3 Taxes.  The Company shall and shall cause the Bank and any other of its
Subsidiaries to promptly pay and discharge all taxes, assessments and other
governmental charges

15

 




imposed upon the Company, the Bank or any other of its Subsidiaries or upon the
income, profits, or property of the Company or any Subsidiary and all claims for
labor, material or supplies which, if unpaid, might by law become a lien or
charge upon the property of the Company, the Bank or any other of its
Subsidiaries.  Notwithstanding the foregoing, none of the Company, the Bank or
any other of its Subsidiaries shall be required to pay any such tax, assessment,
charge or claim, so long as the validity thereof shall be contested in good
faith by appropriate proceedings, and appropriate reserves therefor shall be
maintained on the books of the Company, the Bank and such other Subsidiary.

5.3.4 Corporate Existence.  The Company shall do or cause to be done all things
reasonably necessary to maintain, preserve and renew its corporate existence and
that of the Bank and the other Subsidiaries and its and their rights and
franchises, and comply in all material respects with all related laws applicable
to the Company, the Bank or the other Subsidiaries.

5.3.5 Tier 2 Capital.  If all or any portion of the Subordinated Notes ceases to
be deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Notes, the Company will
immediately notify the Holder (as defined in the Subordinated Note) of the
Subordinated Notes, and thereafter the Company and the Holder (as defined in the
Subordinated Note) will work together in good faith to execute and deliver all
agreements as reasonably necessary in order to restructure the applicable
portions of the obligations evidenced by the Subordinated Notes to qualify as
Tier 2 Capital; provided,  however, that nothing contained in this Agreement
shall limit the Company’s right to redeem the Subordinated Notes upon the
occurrence of a Tier 2 Capital Event as described in the Subordinated Notes.

5.4 Absence of Control.  It is the intent of the parties to this Agreement that
in no event shall the Purchasers, by reason of any of the Transaction Documents,
be deemed to control, directly or indirectly, the Company, and the Purchasers
shall not exercise, or be deemed to exercise, directly or indirectly, a
controlling influence over the management or policies of the Company.

5.5 Secondary Market Transactions. Each Purchaser shall have the right at any
time and from time to time to securitize its Subordinated Notes or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”). In connection with any such
Secondary Market Transaction, the Company shall, at the Company’s expense,
cooperate with the Purchasers and otherwise reasonably assist the Purchasers in
satisfying the market standards to which the Purchasers customarily adhere or
which may be reasonably required in the marketplace or by applicable rating
agencies in connection with any such Secondary Market Transaction. Subject to
any written confidentiality obligation, all information regarding the Company
may be furnished, without liability except in the case of gross negligence or
willful misconduct, to the Purchaser and to any Person reasonably deemed
necessary by Purchaser in connection with participation in such Secondary Market
Transaction. All documents, financial statements, appraisals and other data
relevant to the Company or the Subordinated Notes may be retained by any such
Person.



16

 




5.6 Insurance. At its sole cost and expense, the Company shall maintain, and
shall cause each Subsidiary to maintain, bonds and insurance to such extent,
covering such risks as is required by law or as is usual and customary for
owners of similar businesses and properties in the same general area in which
the Company or any of its Subsidiaries operates.  All such bonds and policies of
insurance shall be in a form, in an amount and with insurers recognized as
adequate by prudent business persons.

5.7 DTC Registration.  The Company shall use commercially reasonable efforts to
cause the Subordinated Notes to be quoted on Bloomberg and, with respect to
Subordinated Notes held by QIBs, shall cause such Subordinated Notes to be
registered in the name of Cede & Co. as nominee of DTC.

5.8 Rule 144A Information.  While any Subordinated Notes remain “restricted
securities” within the meaning of the Securities Act, the Company will make
available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless the
Company is then subject to Section 13 or 15(d) of the Exchange Act.

5.9 NRSRO Rating. The Company will use commercially reasonable efforts to
maintain a rating by a nationally recognized statistical rating organization
(“NRSRO”) while any Subordinated Notes remain outstanding.

6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASERS.

Each Purchaser hereby represents and warrants to the Company, and covenants with
the Company, severally and not jointly, as follows:

6.1 Legal Power and Authority.  The Purchaser has all necessary power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.  The Purchaser is an
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization.

6.2 Authorization and Execution.  The execution, delivery and performance of
this Agreement and the Registration Rights Agreement have been duly authorized
by all necessary action on the part of such Purchaser, and, assuming due
authorization, execution and delivery by the other parties thereto, this
Agreement and the Registration Rights Agreement are each a legal, valid and
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.

6.3 No Conflicts.  Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) the Purchaser’s organizational documents, (ii) any agreement to which
the Purchaser is party, (iii) any law applicable to the Purchaser or (iv) any
order, writ, judgment, injunction, decree, determination or award binding upon
or affecting the Purchaser.



17

 




6.4 Purchase for Investment.  The Purchaser is purchasing the Subordinated Note
for its own account and not with a view to distribution and with no present
intention of reselling, distributing or otherwise disposing of the same.  The
Purchaser has no present or contemplated agreement, undertaking, arrangement,
obligation, Indebtedness or commitment providing for, or which is likely to
compel, a disposition of the Subordinated Notes in any manner.

6.5 Institutional Accredited Investor.  The Purchaser is and will be on the
Closing Date either (i) a QIB, or (ii) an institutional “accredited investor” as
such term is defined in Rule 501(a) of Regulation D and as contemplated by
subsections (1), (2), (3) and (7) of Rule 501(a) of Regulation D, and has no
less than $5,000,000 in total assets.

6.6 Financial and Business Sophistication.  The Purchaser has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the prospective investment in the Subordinated
Notes.  The Purchaser has relied solely upon its own knowledge of, and/or the
advice of its own legal, financial or other advisors with regard to, the legal,
financial, tax and other considerations involved in deciding to invest in the
Subordinated Notes.

6.7 Ability to Bear Economic Risk of Investment.  The Purchaser recognizes that
an investment in the Subordinated Notes involves substantial risk.  The
Purchaser has the ability to bear the economic risk of the prospective
investment in the Subordinated Notes, including the ability to hold the
Subordinated Notes indefinitely, and further including the ability to bear a
complete loss of all of the Purchaser’s investment in the Company.

6.8 Information.  The Purchaser acknowledges that:  (i) the Purchaser is not
being provided with the disclosures that would be required if the offer and sale
of the Subordinated Notes were registered under the Securities Act, nor is the
Purchaser being provided with any offering circular or prospectus prepared in
connection with the offer and sale of the Subordinated Notes; (ii) the Purchaser
has conducted its own examination of the Company and the terms of the
Subordinated Notes to the extent the Purchaser deems necessary to make its
decision to invest in the Subordinated Notes; and (iii) the Purchaser has
availed itself of publicly available financial and other information concerning
the Company to the extent the Purchaser deems necessary to its decision to
purchase the Subordinated Notes.  The Purchaser has reviewed the information set
forth in the Company’s Reports, the exhibits and schedules hereto and the
information contained in the data room established by the Company in connection
with the transactions contemplated by this Agreement.

6.9 Access to Information.  The Purchaser acknowledges that the Purchaser and
its advisors have been furnished with all materials relating to the business,
finances and operations of the Company that have been requested by the Purchaser
or its advisors and have been given the opportunity to ask questions of, and to
receive answers from, persons acting on behalf of the Company concerning terms
and conditions of the transactions contemplated by this Agreement in order to
make an informed and voluntary decision to enter into this Agreement. 

6.10 Investment Decision.  The Purchaser has made its own investment decision
based upon its own judgment, due diligence and advice from such advisors as it
has deemed necessary and not upon any view expressed by any other person or
entity, including the Placement Agents

18

 




(or, with respect to the Indenture, the Trustee).  Neither such inquiries nor
any other due diligence investigations conducted by it or its advisors or
representatives, if any, shall modify, amend or affect its right to rely on the
Company’s representations and warranties contained herein.  The Purchaser is not
relying upon, and has not relied upon, any advice, statement, representation or
warranty made by any Person by or on behalf of the Company, including the
Placement Agents (or, with respect to the Indenture, the Trustee), except for
the express statements, representations and warranties of the Company made or
contained in this Agreement.  Furthermore, the Purchaser acknowledges that (i)
the Placement Agents have not performed any due diligence review on behalf of it
and (ii) nothing in this Agreement or any other materials presented by or on
behalf of the Company to the Purchaser in connection with the purchase of the
Subordinated Notes constitutes legal, tax or investment advice.

6.11 Private Placement; No Registration; Restricted Legends.  The Purchaser
understands and acknowledges that the Subordinated Notes are being sold by the
Company without registration under the Securities Act in reliance on the
exemption from federal and state registration set forth in, respectively, Rule
506(b) of Regulation D promulgated under Section 4(a)(2) of the Securities Act
and Section 18 of the Securities Act, or any state securities laws, and
accordingly, may be resold, pledged or otherwise transferred only if exemptions
from the Securities Act and applicable state securities laws are available to
it.  The Purchaser is not subscribing for Subordinated Notes as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting.  The
Purchaser further acknowledges and agrees that all certificates or other
instruments representing the Subordinated Notes will bear the restrictive legend
set forth in the form of Subordinated Note, which is attached as an exhibit to
the Indenture.  The Purchaser further acknowledges its primary responsibilities
under the Securities Act and, accordingly, will not sell or otherwise transfer
the Subordinated Notes or any interest therein without complying with the
requirements of the Securities Act and the rules and regulations promulgated
thereunder and the requirements set forth in this Agreement. 

6.12 Placement Agent.  The Purchaser will purchase the Subordinated Note(s)
directly from the Company and not from the Placement Agents and understands that
neither the Placement Agents nor any other broker or dealer have any obligation
to make a market in the Subordinated Notes.

6.13 Tier 2 Capital.  If the Company provides notice as contemplated in Section
5.3.5 of the occurrence of the event contemplated in such section, thereafter
the Company and the Purchasers will work together in good faith to execute and
deliver all agreements as reasonably necessary in order to restructure the
applicable portions of the obligations evidenced by the Subordinated Notes to
qualify as Tier 2 Capital; provided,  however, that nothing contained in this
Agreement shall limit the Company’s right to redeem the Subordinated Notes upon
the occurrence of a Tier 2 Capital Event as described in the Subordinated Notes.

6.14 Accuracy of Representations.  The Purchaser understands that each of the
Placement Agents and the Company will rely upon the truth and accuracy of the
foregoing representations, acknowledgements and agreements in connection with
the transactions contemplated by this Agreement.



19

 




6.15 Representations and Warranties Generally.  The representations and
warranties of Purchaser set forth in this Agreement are true and correct as of
the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein.  Any certificate signed by a duly
authorized representative of Purchaser and delivered to the Company or to
counsel for the Company shall be deemed to be a representation and warranty by
Purchaser to the Company as to the matters set forth therein.

7. MISCELLANEOUS.

7.1 Prohibition on Assignment by the Company.  Except as described in Article
VII of the Indenture, the Company may not assign, transfer or delegate any of
its rights or obligations under this Agreement or the Subordinated Notes without
the prior written consent of the Purchasers. 

7.2 Time of the Essence.  Time is of the essence for this Agreement.

7.3 Waiver or Amendment.  No waiver or amendment of any term, provision,
condition, covenant or agreement herein shall be effective unless in writing and
signed by all of the parties hereto. No failure to exercise or delay in
exercising, by a Purchaser or any Holder of the Subordinated Notes (as defined
therein), of any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof, or the exercise of any
other right or remedy provided by law. The rights and remedies provided in this
Agreement are cumulative and not exclusive of any right or remedy provided by
law or equity.

7.4 Severability.  Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included
herein.  Notwithstanding any of the foregoing to the contrary, if any provisions
of this Agreement or the application thereof are held invalid or unenforceable
only as to particular persons or situations, the remainder of this Agreement,
and the application of such provision to persons or situations other than those
to which it shall have been held invalid or unenforceable, shall not be affected
thereby, but shall continue valid and enforceable to the fullest extent
permitted by law.

7.5 Notices.  Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next Business Day delivery, addressed:

if to the Company:

Meridian Corporation

9 Old Lincoln Highway

Malvern, Pennsylvania 19355

Attention: Chief Financial Officer

20

 




with a copy to:

Stradley Ronon Stevens & Young, LLP
2600 One Commerce Square
Philadelphia, Pennsylvania 19103 
Attention: Christopher S. Connell, Esq.

if to the Purchasers:

To the address indicated on such Purchaser’s signature page.

 

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above.  Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next Business Day delivery was requested).

7.6 Successors and Assigns.  This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, unless a Purchaser consents in writing, no assignment made
by the Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of the Company.  The term “successors and
assigns” will not include a purchaser of any of the Subordinated Notes from any
Purchaser merely because of such purchase.

7.7 No Joint Venture.  Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Purchaser,
shall be deemed to make a Purchaser a partner or joint venturer with the
Company.

7.8 Documentation.  All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to a Purchaser shall
be in form and substance satisfactory to such Purchaser.

7.9 Entire Agreement.  This Agreement, the Indenture, the Registration Rights
Agreement and the Subordinated Notes along with the exhibits thereto constitute
the entire agreement between the parties hereto with respect to the subject
matter hereof and may not be modified or amended in any manner other than by
supplemental written agreement executed by the parties hereto.  No party, in
entering into this Agreement, has relied upon any representation, warranty,
covenant, condition or other term that is not set forth in this Agreement, the
Indenture, the Registration Rights Agreement or in the Subordinated Notes.

7.10 Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws.  Nothing herein shall be deemed to limit
any rights, powers or privileges which a Purchaser may have pursuant to any law
of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.



21

 




7.11 No Third Party Beneficiary.  This Agreement is made for the sole benefit of
the Company and the Purchasers, and no other Person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other Person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agents may rely on the representations and
warranties contained herein to the same extent as if they were parties to this
Agreement.

7.12 Legal Tender of United States.  All payments hereunder shall be made in
coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.

7.13 Captions; Counterparts.  Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective
provisions.  This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.  In the event that
any signature is delivered by facsimile transmission, or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

7.14 Knowledge; Discretion.  All references herein to a Purchaser’s or the
Company’s knowledge shall be deemed to mean the knowledge of such party based on
the actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices.  Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by a Purchaser, to the making of a determination or designation by a
Purchaser, to the application of a Purchaser’s discretion or opinion, to the
granting or withholding of a Purchaser’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to a
Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.

7.15 Waiver Of Right To Jury Trial.  TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF THE COMPANY OR THE PURCHASERS.  THE PARTIES ACKNOWLEDGE THAT THEY
HAVE BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL.  THE
PARTIES FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE MEANING
AND RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY THE
PARTIES AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS
AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT AND (III) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED
THEREIN.



22

 




7.16 Expenses.  Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated pursuant to this
Agreement.

7.17 Survival.  Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof.  Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.

[Signature Pages Follow]



23

 



 

IN WITNESS WHEREOF, the Company has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 

COMPANY:

MERIDIAN CORPORATION

 

 

By:

Name: Christopher J. Annas

Title:President and Chief Executive Officer

 

 

 



[Company Signature Page to Subordinated Note Purchase Agreement]



 

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 

 

 

PURCHASER:

[INSERT PURCHASER’S NAME]

 

By:

Name: [●]

Title:[●]

 

Address of Purchaser:

 

[●]

 

 

Principal Amount of Purchased Subordinated Note:  

 

$[●]

 

 

 



[Purchaser Signature Page to Subordinated Note Purchase Agreement]



 

COMPANY DISCLOSURE SCHEDULE

Company Subsidiaries – Section 4.1.1.2

 

1.



Meridian Bank

2.



Meridian Land Settlement Services, LLC

3.



Apex Realty, LLC

4.



Meridian Wealth Partners, LLC

 

 

Internal Controls – Section 4.8

 

In its 2018 audit results report for the Company, KPMG LLP, the Company’s
independent registered public accounting firm, identified three significant
deficiencies in internal controls. The significant deficiencies relate to: (1)
the daily control to review and approve the report containing all journal
entries to ensure that manual entries were reviewed and approved, (2) the
effectiveness of the internal loan function for the identification of potential
loan downgrades, and (3) the lack of a control to identify and replace aged
appraisals.  The Company continues to evaluate the noted significant
deficiencies and has implemented certain remedial measures with respect to the
same.

 



 



 

EXHIBIT A

INDENTURE

 

 



 



 

EXHIBIT B

REGISTRATION RIGHTS AGREEMENT



 



 

EXHIBIT C

OPINION OF COUNSEL

1. Based solely on the Certificates of Existence and other certificates provided
to our Firm by the Company and the Bank (i) the Company is duly organized and is
presently subsisting as a corporation in good standing under the laws of the
Commonwealth of Pennsylvania and (ii) the Bank is a corporation chartered as a
bank under the laws of the Commonwealth of Pennsylvania and is presently
subsisting in good standing under the laws of the Commonwealth of
Pennsylvania.  The Bank is qualified or licensed to do business and is in good
standing as a foreign corporation, partnership or other entity as the case may
be, authorized to do business in each jurisdiction in which the nature of such
businesses or the ownership or leasing of such properties requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a Material Adverse Effect.

Each of the Company and the Bank has the corporate power and authority to carry
on its business and to own, lease and operate its properties and assets as
described in the Company Reports.

 

2. The Company has the corporate power and authority to execute, deliver, and
perform its obligations under the Transaction Documents to which it is a party
and to consummate the transactions contemplated by the Transaction Documents.

3. Each of the Agreement, the Indenture and the Registration Rights Agreement
has been duly and validly authorized, executed, and delivered by the Company,
and, assuming due and valid authorization, execution and delivery by the other
parties thereto, each of the Agreement, the Indenture and the Registration
Rights Agreement will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors’
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought.

4. The Subordinated Notes have been duly and validly authorized by the Company
and when duly executed by the Company and authenticated by the Trustee as
provided in the Indenture and issued and delivered, in the form contemplated by
the Indenture, to the Purchasers against full payment therefor in accordance
with the terms of the Agreement and the Indenture, the Subordinated Notes will
have been duly issued and delivered and will constitute legal, valid and binding
obligations of Company, enforceable against Company in accordance with their
terms, except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity (whether
applied by a court of law or equity) and the discretion of the court before
which any proceeding therefor may be brought.



 



 

5. The execution and delivery by the Company of the Agreement, the Indenture and
the Registration Rights Agreement do not, and the performance by it of its
obligations thereunder will not, (i) result in a violation by the Company of any
Pennsylvania statute or any rule or regulation thereunder, in each case known to
us to be applicable to the Company or (ii) result in a violation of the
Company’s Articles of Incorporation or Bylaws.

6. Assuming (i) the accuracy of the representations and warranties of each of
the Purchasers set forth in the Agreement and (ii) the offer, sale and issuance
of the Subordinated Notes in the manner contemplated by the Agreement, it is not
necessary in connection with the offer, sale and issuance of the Subordinated
Notes to the Purchasers to register the Subordinated Notes under the Securities
Act (it being understood that we express no opinion with respect to any
subsequent resale or transfer of the Subordinated Notes).

 

 

 

